Reasons for Allowance
Claims 1-3 and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lu (US 2015/0075710) in view of Takamori (US 2017/0101559).
	Lu discloses a liquid optically clear photo-curable adhesive composition comprising a (a) urethane acrylate, (c) photoinitiator, and (d) acrylate monomer and/or oligomer (0004-0007). The adhesive composition being bonded between two substrate layers (0083). The urethane acrylate comprising a reaction product of a diol, at least one diisocyanate, and hydroxy functional (meth)acrylate (0015-0016), the acrylate monomer including (meth)acrylate (0025).
	Lu does not disclose the adhesive including a polyvinyl butyral having a dynamic viscosity of between about 9 and about 30 mPa.s and having a polyvinyl alcohol weight percent of between about 14% and about 21%.
	Takamori discloses an olefin (meth)acrylate-based adhesive (0023) which further comprises a polyvinyl butyral resin (0046). Suitable polyvinyl butyrals include Mowital B14S, B16H, and B20H (0049) which are disclosed in applicant’s specification as exemplary polyvinyl butyrals (specification page 3, lines 25-28), and thus expected to having a dynamic viscosity of between about 9 and about 30 mPa.s and polyvinyl alcohol weight percent of between about 14% and about 21% as claimed.
	As argued by applicant in the reply filed 05/19/2022, Takamori discloses multiple suitable polyvinylbutyrals (0049) whereas the examples in Table 3 require a polyvinylbutyral having a particular dynamic viscosity range and PVA content. Additionally, the adhesive composition of Takamori is a hot melt adhesive intended for assembling paper or PET substrates (0045), and not concerned with optical clarity. Given Takamori is not directed to an optically clear adhesive, and that it is clear from the examples that not every polyvinyl butyral composition will achieve the claimed haze and optical clarity as claimed, it cannot be expected for the adhesive composition of Lu in view of Takamori when made into a laminate to have a haze less than about 6% and optical clarity of greater than about 98% as claimed. Thus, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781